DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4 - 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 4, several of the features were known in the art as evidenced by Shafiee et al, “ISAAC: A Convolutional Neural Network Accelerator with In-Situ Analog Arithmetic in Crossbars”, which anticipates the limitations of parent claim 1. In particular, Shafiee discloses merging layer merges a convolution operation result of the first crossbar circuit with a convolution operation result of the second crossbar circuit at pp. 16-17, sec. III: “The dot-product operations involved in convolutional and classifier layers are performed on crossbar arrays; those results are sent to ADCs, and then aggregated in output registers after any necessary shift-and-adds.” See, also, FIG. 2. However, Shafiee does not disclose the merging layer includes a first merging layer and a second merging layer which are arranged hierarchically, the first merging layer outputs a plurality of merge results as a merge result of merging an element in the convolution operation result of the first crossbar circuit with an element in the convolution operation result of the second crossbar circuit corresponding to the element in the convolution operation result of the first crossbar circuit and the second merging layer merges an element of one of the merge results with an element of another one of the merge results corresponding to the element of the one of the merge results.
With regards to claim 5, several of the features were known in the art as evidenced by Shafiee et al, “ISAAC: A Convolutional Neural Network Accelerator with In-Situ Analog Arithmetic in Crossbars”, which anticipates the limitations of parent claim 1. In particular, Shafiee discloses a first crossbar circuit that is configured to perform the convolution operation of the filters with respect to a part of the feature maps and the second crossbar circuit is arranged independently from the first crossbar circuit, and is configured to perform the convolution operation of the filters with respect to another part of feature maps different from the part of the feature maps as a target of the convolution operation in the first crossbar circuit at p. 18, col. 1: “This can cause an unbalanced pipeline where the IMAs of layer i − 1 are busy in every cycle, while the IMAs of layer i are busy in only every alternate cycle. To balance the pipeline, we double the resources allocated to layer i − 1. In essence, the synaptic weights for layer i−1 are replicated in a different crossbar array so that two different input vectors can be processed in parallel to produce two output values in one cycle.” But, Shafiee does not disclose the first crossbar circuit performs the convolution operation of a part of the filters and generates a feature map corresponding to a numerical number of the part of the filters of which the convolution operation is performed and the second crossbar circuit performs the convolution operation of another part of the filters different from the part of the filters of which the convolution operation is performed by the first crossbar circuit, and generates a feature map corresponding to a numerical number of the another part of the filters of which the convolution operation is performed by the second crossbar circuit.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shafiee et al, “ISAAC: A Convolutional Neural Network Accelerator with In-Situ Analog Arithmetic in Crossbars.”

With regards to claim 1, Shafiee discloses a convolutional neural network comprising a plurality of convolution layers at pp. 14-15, sec. I (e.g., “a crossbar is dedicated to process a set of neurons in a given CNN layer. The outputs of that layer are fed to other crossbars that are dedicated to process the next CNN layer, and so on”); p. 15, see, also, sec. II, subsec. A. 
Shafiee discloses a merging layer at p. 17, sec. III (“those results are sent to ADCs, and then aggregated in output registers after any necessary shift-and-adds.”)
Shafiee discloses at least one of the convolution layers includes a crossbar circuit having a plurality of input bars, a plurality of output bars intersecting with the input bars, and a plurality of weight assignment elements that are arranged at intersections between the input bars and the output bars and assign weights to input signals input into the input bars at p. 17, sec. III (“The dot-product operations involved in convolutional and classifier layers are performed on crossbar arrays”); see, also, p. 15, col. 1, par. 2 (“a crossbar is dedicated to process a set of neurons in a given CNN layer. The outputs of that layer are fed to other crossbars that are dedicated to process the next CNN layer, and so on”); p. 16, sec. II, subsec. D (“The input voltages are applied to all the columns. The currents emerging from each bitline can therefore represent the outputs of neurons in multiple CNN output filters… but each neuron has a different set of synaptic weights encoded as the conductances of cells in that column…”); and, FIG. 1:

    PNG
    media_image1.png
    246
    384
    media_image1.png
    Greyscale

Shafiee discloses the weights correspond to a plurality of filters to be convoluted at p. 17: “The dot-product operations involved in convolutional and classifier layers are performed on crossbar arrays… ISAAC uses memristor arrays to not only store the synaptic weights, but also perform computations on them.”
Shafiee discloses that, under a condition that each weight assignment element assigns a weight to an input signal input into each of the input bars, the crossbar circuit in the at least one of the convolution layers performs a convolution operation of the filters in an analog region with respect to input data including the input signal by adding the input signals at each output bar at p. 16, sec. II, subsec. D (“Assume that the cells in the first column are programmed to resistances R1, R2,..., Rn. The conductances of these cells, G1, G2, ..., Gn, are the inverses of their resistances… As shown in Figure 1a, the total current emerging from the bitline is the sum of currents passed by each cell in the column.”); p. 17 (“The dot-product operations involved in convolutional and classifier layers are performed on crossbar arrays; those results are sent to ADCs, and then aggregated in output registers after any necessary shift-and-adds… ISAAC uses memristor arrays to not only store the synaptic weights, but also perform computations on them; After training has determined the weights for every neuron, the weights are appropriately loaded into memristor cells with a programming step.”)
Shafiee discloses the input data includes a plurality of feature maps at pp. 17-18. sec. IV (“Nif is the number of input feature maps involved in the convolution step”).
Shafiee discloses the crossbar circuit in the at least one of the convolution layers includes a first crossbar circuit and a second crossbar circuit at pp. 16-17, sec. III (e.g., the multiple crossbar circuits “XB” within a single IMA unit) and FIG. 2:

    PNG
    media_image2.png
    319
    368
    media_image2.png
    Greyscale

Shafiee discloses the first crossbar circuit is configured to perform the convolution operation of the filters with respect to a part of the feature maps and the second crossbar circuit is arranged independently from the first crossbar circuit, and is configured to perform the convolution operation of the filters with respect to another part of feature maps different from the part of the feature maps as a target of the convolution operation in the first crossbar circuit at p. 18, col. 1: “This can cause an unbalanced pipeline where the IMAs of layer i − 1 are busy in every cycle, while the IMAs of layer i are busy in only every alternate cycle. To balance the pipeline, we double the resources allocated to layer i − 1. In essence, the synaptic weights for layer i−1 are replicated in a different crossbar array so that two different input vectors can be processed in parallel to produce two output values in one cycle.”
Shafiee discloses the merging layer merges a convolution operation result of the first crossbar circuit with a convolution operation result of the second crossbar circuit at pp. 16-17, sec. III: “The dot-product operations involved in convolutional and classifier layers are performed on crossbar arrays; those results are sent to ADCs, and then aggregated in output registers after any necessary shift-and-adds.” See, also, FIG. 2.
With regards to claim 2, Shafiee discloses the merging layer merges an element in the convolution operation result of the first crossbar circuit with an element in the convolution operation result of the second crossbar circuit corresponding to the element in the convolution operation result of the first crossbar circuit at pp. 16-17, sec. III: “The dot-product operations involved in convolutional and classifier layers are performed on crossbar arrays; those results are sent to ADCs, and then aggregated in output registers after any necessary shift-and-adds.” See, also, FIG. 2.
With regards to claim 3, Shafiee discloses the merging layer includes a third crossbar circuit having a plurality of input bars, a plurality of output bars intersecting with the input bars, and a plurality of weight assignment elements that are arranged at intersections between the input bars and the output bars and assigns weights to elements of convolution operation results input into the input bars pp. 16-17, sec. III (e.g., the multiple crossbar circuits “XB” within a single IMA unit) and FIG. 2.
Shafiee further discloses that, under a condition that each weight assignment element assigns the weights to the elements, the third crossbar circuit in the merging layer adds, at each output bar, an element in the convolution operation result of the first crossbar circuit with an element in the convolution operation result of the second crossbar circuit corresponding to the element in the convolution operation result of the first crossbar circuit at p. 16, sec. II, subsec. D (“Assume that the cells in the first column are programmed to resistances R1, R2,..., Rn. The conductances of these cells, G1, G2, ..., Gn, are the inverses of their resistances… As shown in Figure 1a, the total current emerging from the bitline is the sum of currents passed by each cell in the column.”); p. 17 (“The dot-product operations involved in convolutional and classifier layers are performed on crossbar arrays; those results are sent to ADCs, and then aggregated in output registers after any necessary shift-and-adds… ISAAC uses memristor arrays to not only store the synaptic weights, but also perform computations on them; After training has determined the weights for every neuron, the weights are appropriately loaded into memristor cells with a programming step.”)
With regards to claim 6, Shafiee discloses a numerical number of elements in the convolution operation result of the first crossbar circuit, a numerical number of elements in the convolution operation result of the second crossbar circuit, and a numerical number of elements in a merge result of the merging layer are equal to each other at pp. 17-18, sec. IV (“Assume that in layer i, a 6×6 input feature map is being convolved with a 2×2 kernel to produce an output feature map of the same size.” See, also, FIG. 3. See, also, p. 18, col. 1: “This can cause an unbalanced pipeline where the IMAs of layer i − 1 are busy in every cycle, while the IMAs of layer i are busy in only every alternate cycle. To balance the pipeline, we double the resources allocated to layer i − 1. In essence, the synaptic weights for layer i−1 are replicated in a different crossbar array so that two different input vectors can be processed in parallel to produce two output values in one cycle.”
With regards to claim 7, Shafiee discloses a weight of the weight assignment element of the crossbar circuit in the at least one of the convolution layers and a weight of the weight assignment element of the third crossbar circuit in the merging layer are set based on a learning result of an external device at p. 17: “After training has determined the weights for every neuron, the weights are appropriately loaded into memristor cells with a programming step.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/Primary Examiner, Art Unit 2668